Citation Nr: 0613492	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  02-07 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial disability rating in excess of zero 
percent for high frequency hearing loss.


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran served on active duty from August 1969 to August 
1989.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

The Board remanded the case to the RO in August 2003.

At the April 2005 VA examination, the examiner noted that it 
was more likely than not that noise exposure during military 
service may have resulted in or contributed to the 
development of tinnitus.  The Board finds this to be an 
inferred claim for benefits and refers the matter to the RO 
for appropriate action.  


FINDING OF FACT

The most recent examination shows that the veteran's 
bilateral hearing loss was productive of no more than Level I 
hearing in each ear.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of zero 
percent for a bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 3.321, 4.3, 4.7, 4.85, 4.86 and Diagnostic Code 
6100 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), when 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative of any information (medical or lay evidence) 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the appellant in May 
2004.  Although the letter cited the regulations that 
pertained to service connection, for the most part, the 
content of this notice along with a notice sent in February 
2005 complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The letters advised the appellant 
what information and evidence was needed to substantiate the 
claim.  The letters also advised him what information and 
evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claim and enough 
information for the RO to request records from the sources 
identified by the appellant.  In this way, he was advised of 
the need to submit any evidence in his possession that 
pertains to the claim.  He was specifically told that it was 
his responsibility to support the claim with appropriate 
evidence.  Finally the letters advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records and records from other Federal agencies.

Additionally, the case was remanded and a supplemental 
statement of the case in August 2005 readjudicated the claim 
after content-compliant notices had been provided, and 
without "taint" from prior adjudications.  Therefore, the 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

With respect to the VA's duty to assist, all evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims folder, or the 
appellant has been notified that VA was unable to obtain it.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.

Factual Background

In June 2001, the veteran filed a claim for service 
connection for bilateral hearing loss.  

The veteran contends that he underwent a VA audiometric 
examination on October 31, 2001.  This examination report is 
not associated with the claims folder.  The RO has attempted 
to obtain the October 2001 examination report, and was 
unsuccessful.  

Based on inservice examination, service connection was 
granted for bilateral hearing loss in a February 2002 rating 
action.  A 0 percent evaluation was granted effective in June 
2001.

Pursuant to the Board remand, another examination was 
conducted in April 2005.

The April 2005 VA audiological evaluation report indicates 
that the puretone thresholds at the frequencies of 1000, 
2000, 3000, and 4000 hertz as 10, 10, 55, and 40, in the 
right ear, respectively, and 20, 15, 30 and 65, respectively, 
in the left ear.  The average puretone threshold for the 
right ear was 29 decibels and the average puretone threshold 
for the left ear was 33 decibels.  The controlled speech 
discrimination test was 98 percent in the both ears.  The 
examiner noted that there was moderately severe rising to 
mild high frequency sensorineural hearing loss in the right 
ear.  There was mild sloping to moderately severe high 
frequency sensorineural hearing loss in the left ear.  



Criteria and analysis for assignment of a higher evaluation 
for hearing loss 

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4. 

The veteran appealed the initial assignment of the evaluation 
for the service-connected bilateral hearing loss.  The Board 
has considered whether a "staged" rating is appropriate.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In regard to hearing loss, modern pure tone audiometry 
testing and speech audiometry utilized in VA audiological 
clinics are well adapted to evaluate the degree of hearing 
impairment accurately.  Methods are standardized so that the 
performance of each person can be compared to a standard of 
normal hearing, and ratings are assigned based on that 
standard.  The assigned evaluation is determined by 
mechanically applying the rating criteria to certified test 
results.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

In this respect, disability evaluations of defective hearing 
range from non-compensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000 
and 4,000 cycles per second.  To evaluate the degree of 
disability for service-connected defective hearing, the 
rating schedule establishes eleven auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  38 C.F.R. § 4.85 Diagnostic 
Code 6100.  Copies of these tables from the rating code were 
provided to the veteran in the statement of the case.

The April 2005 test results would yield numeric designation, 
which equate to Level I hearing loss in the right ear and 
Level I hearing loss in the left ear using Table VI.  This 
results in a noncompensable rating. 

As noted the "assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann, at 349.  
The most recent VA audiological evaluation established Level 
I hearing in each ear.  Consequently, the audiometry findings 
do not support the assignment of a disability evaluation 
higher than 0 percent under 38 C.F.R. Part 4, including 
§§ 4.85, 4.86, 4.87 and Diagnostic Code 6100.  Therefore, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim. 


ORDER

An evaluation in excess of 0 percent for the service-
connected bilateral hearing loss is denied.





____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


